PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks $64.80 which was deducted from her payroll checks from April 2005 through March 15, 2007. Claimant states that the “City of Charleston User Fees” were inadvertently deducted from her payroll checks even though she works in Westover, West Virginia. The documentation was not processed for payment within the appropriate fiscal year; therefore, claimant has not been paid. In its Answer, respondent admits the validity of the claim as well as the amount, and states that there were sufficient funds expired in the appropriate fiscal year from which the invoice could have been paid.
Accordingly, the Court makes an award to claimant in the amount of $64.80.
Award of $64.80.